DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Claims 1-13 in the reply filed on 12/20/2021 is acknowledged.  The traversal is on the ground(s) that the reference relied upon to teach the common special technical feature between the two distinct groups of inventions does not in fact meet said special technical feature.  Specifically, Applicant argues that Brundage teaches “a pair of inner flaps that overlap said outer flaps” while the claimed special technical feature is “outer flaps that overlie a pair of inner flaps”.  This is not found persuasive because Examiner considers “overlie” and “overlap” to be the same thing.
Applicant further contends that the claimed common technical feature of “guide holes each configured to receive a respective opening guide for opening the outer flaps” is lacking in Brundage.  This is not found persuasive because the claimed special technical feature merely requires holes since an “opening guide” is nebulous.  For example, one’s own fingers could be construed to be an opening guide capable of insertion into Brundage’s holes.  It follows that one may then pull and pry in any manner until Brundage’s box is finally opened.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or 12/20/2021.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-2, 5-9, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brundage (US 2015/115023 A1).
Regarding claims 1 and 8, Brundage teaches polygonal container having a locking bottom and blanks for forming the same comprising a plurality of side panels (22/30/34/36) formed around an interior space; a pair of opposed outer flaps (148/184) foldably connected to two of the respective side panels, wherein the outer flaps are secured in a closed position to enclose one side of the box; and a pair of opposed inner flaps (58/116), wherein the outer flaps overlie the inner flaps, wherein a first one of the side panels (30) of the box includes a pair of guide holes (72) each configured to receive a respective opening guide for opening the outer flaps.  Examiner considers opening guide capable of insertion into guide holes 72, which would allow one to gain purchase towards pulling and tearing the box open at the location of those guide holes adjacent the outer flaps. 
Regarding claims 2 and 9, Brundage teaches a box wherein each guide hole is partly defined in the first one of the side panels and is partly defined in a first one of the inner flaps that is foldably connected to the first one of the side panels (see Figures 1-2).
Regarding claim 5, Brundage teaches a box further comprising adhesive tape securing the outer flaps in the closed position (Par. 0039).
Regarding claims 6-7 and 12-13, Brundage teaches a box wherein the box is configured so the side panels can collapse in parallelogram motion with the outer and inner flaps open (Par. 0035).
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3-4 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brundage in view of Stafford, JR. (US 2005/0006446 A1; hereinafter Stafford).
Regarding claims 3-4 and 10-11, Brundage discloses the claimed invention except for biased shape memory between various panels or flaps.  Stafford teaches a collapsible reusable box made of corrugated plastic wherein the inner flaps are biased by shape memory to open upon opening of the outer flaps (see Par. 0022) due to the inherent resilience of the corrugated plastic material.  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Brundage’s box to be made from resilient, durable, and reusable corrugated plastic, as taught by Stafford.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734